                                                                                       PROCESS RECEIPT AND RETURN
U.S. Department of Justice                                                             See Instructionsfor "Service ofProcess by the U.S. Marshal'
United States Marshals Service                                                         on the reverse ofthisform.

PLAINTIFF                                                                                                              COURT CASE NUMBER

 ?«:x6Vtau')Y>i                                             i                         \ t ItllvCUAAiS                  CXW- iq-lQZ-C.
DEFENDANT                                               '                                                              TYPE OF PROCESS

 f)nA- ff\<xir\cxopr
                      Unit- A/\oJaSi\Q^C ^JMf9..rryCP.
       {                ADDRliSS (Sirc'C'l orRFD, Apariment No.. City. Slate and ZIP Code)

       AT L^ZCO 6■ h'^inqS W\aju. o<£jjeVui/'iA >
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW:
                                                                                                                     mOZS
                                                                                                             Number of process to be
                                                                                                             served with this Fomi - 285

                                                                ^0HCcCiZ4-
              €P>y/l5                                                                                        Number of parties to be
                 C-iF
                 32£0 S.K.Vx(SMuum
                                                                                                             served in this case
                                                                                                                                                            n
                                                                                                             Check for service
                                                                                                             on U.S.A.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EX EDITl
Telephone Numbers, and Estimated Times Available For Service):
                                                                                                                   l^\clf^^tn^iness aifd Ahernate Addresses. Alt
Fold



                                                                                                        NOV 11 2019
                                                                                                U.S. MARSHALS W/OK



Signature of Attorney or other Originator requesting service on behalf of:                                   TELEPHONE NUMBER                        DATE
                                                                                        B'plaintiff
                                                                                        □ DEFENDANT


SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total    Total Process    District        District      Signature of Authorized USMS Deputy or Clerk                          Date
number of process indicated.                            of Origin       to Serve
(Si^n onlyjirsi USM 2H5 ifmote
than one USM 285 is submitted)               6          No          V
1 hereby certify and return that I □ have personally served. □ have legal evidence of sendee, ^^have executed as shown in "Remarks", the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.

D I hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)
Name and title of individual served (ifnot shown above)                                                                            A person of suitable age and dis-
                                                                                                                            LJ cretion then residing in the defendant's
                                                                                                                                   usual place of abode.
Address (complete only ifdifferent than .shown above)                                                                       Date of Service        Time




                                                                                                                            Sujnature of U.S. Marshal or Deputy


   Service Fee       Total Mileage Charges     Forwarding Fee       Total Charges   Advance Deposits      Amount owed to U.S. Marshal or
                     (including endeavors)

                                                                                                                                               1



PRIOR F-DITIONS                                                                                                                       FORM USM-285 (Rev. 12/15/80)
                                                       1.       CLERK OF THE COURT
MAY BE USED                                                                                                                                (Instructions Rev. 12/08)
                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF OKLAHOMA

Rashawn McKinley, et. al.,                                   )
                                                             )
                                           Plaintiff,        )
                                                             )
vs.                                                          )           Case No.: CIV-19-172-0
                                                             )
Core Civic, et a/.,                                          )
                                         Defendant.          )

                                         WAIVER OF SERVICE OF SUMMONS

TO: Rashawn McKinlev. et. al.
      (Name of plaintifPs attorney or unrepresented plaintlfO

          I acknowledge receipt of your request that I waive service of a summons In the action of Rashawn
McKinlev. et. al. vs. Core Civic, et. a!., which is case number CIV-19-172-C in the United States District Courtfor
the Western District of Oklahoma. I have also received a copy of the complaint in the action, two copies of this
instrument, and a means by which 1 can return the signed waiver to you without cost to me.

        I agree to save the cost of service of a summons and an additional copy ofthe complaint in this lawsuit by
not requiring that I (or the entity on whose behalf I am acting) be served with judicial process in the manner
provided by Rule 4.

         I (or the entity on whose behalf I am acting) will retain all defenses or objections to the lawsuit or to the
jurisdiction or venue of the court exceptfor objections based on a defect in the summons or in the service ofthe
summons.


          I understand that ajudgment may be entered against me(or the party on whose behalf I am acting). If an
answer or motion under Rule 12 is not served upon you within 60 days after November 22,2019,(date request
was sent)or within 90 days after that dateJUtierequest was sentoutside of the United States.

         /in                                             \
Date                                                Signature

                                                    PrintedH'yped Name;                                     I— Mbo(2£>
                                                    As r                                     of



                          Dutv to Avoid Unnecessary Costs of Service of Summons
          Rule 4 of the Federal Rules of CMI Procedure requires certain parties to cooperate In saving unnecessary costs of service of the
summonsand complaint A defendantlocated in the United States who.after being noGfied of an acGon and asked bya plainGfflocated in the
United States to waive service of a summons,falls to do so will be required to bear the costofsuch service unless good cause be shown for its
failure to sign and return the waiver.

           It is not good cause for a failure to waive sendee thata party believes that the complaint Is unfounded,or that the action has been
brought in an improper place or In a court that lacks|urisdicGon over the subject matter or the acGon oroverits person or property. A party who
waivessen/Ice of the summons retains ail defenses and objections(exceptany relating to the summons or the senrice of the summons),and
may later object to the jurisdiction of the court or to the place where the action has been brought
          A defendant who waives service must within the time specified on the waiverform serve on the plaintiffs attorney(or unrepresented
plaintiff)a response to the complaint and must also file a signed copy of the response with tire court If the answer or motion Is not served
within this time,a defaultJudgment maybe taken against Oiatdefendant By waiving service,a defendantis allowed more time to answer than
if the summons had been actually served when the request for waiver of service was received.
                                                                                     Server _Unit Manager BatOes _
